Citation Nr: 0519598	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  98-10 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic condition 
manifested by poor circulation of the lower extremities 
and/or lower extremity neuropathy.  

2.  Entitlement to an effective date earlier than June 27, 
1997, for a grant of service connection for hypertension, to 
include whether there was clear and unmistakable error (CUE) 
in a January 6, 1975 rating decision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from May 1969 to July 1973.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from April 1998 and 
January 2003 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, 
(hereinafter RO).  

In September 2001, the Board remanded the issues of 
entitlement to service connection for diabetes mellitus, 
essential hypertension, a chronic kidney disorder and a 
chronic condition manifested by poor circulation of the lower 
extremities to the RO.  With the exception of the claim for 
the disability in the lower extremities, these claims were 
ultimately granted by the RO in the January 2003 rating 
decision.  The Board believes this represents a full grant of 
the benefits sought as to these claims.  Subsequent to this 
decision, the veteran perfected an appeal with respect to the 
issue of the issue, as consolidated on the title page of this 
decision, of entitlement to an effective date earlier than 
June 27, 1997, for a grant of service connection for 
hypertension, to include whether there was CUE in a January 
1975 rating decision.  Thereafter, the veteran testified at a 
hearing before a Veterans Law Judge in January 2004.  
Unfortunately, however, the tape of that hearing was lost and 
a transcript of this hearing could  not be obtained.  As 
such, the case was remanded again in November 2004 to 
schedule the veteran for another hearing, and he testified at 
a hearing at the RO before the undersigned in February 2005.  

Additional development with respect to the issue of 
entitlement to service connection for the claimed lower 
extremity disability is necessary and the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will provide notification when further 
action is required on the part of the appellant.  
FINDINGS OF FACT

1.  A claim for service connection for hypertension was 
received on June 27, 1997; no document of record dated or 
received prior thereto may be construed as a formal claim for 
service connection for hypertension.   

2.  Based upon a conclusion by a VA examiner in November 2002 
that hypertension could be presumed to have been incurred in 
service, service connection for hypertensive vascular 
disease, claimed as hypertension, was granted by a January 
2003 rating decision, and effective from June 27, 1997.  

3.  A January 1975 rating decision did not formally 
adjudicate the claim for service connection for hypertension 
and a claim for service connection was not pending at that 
time; nevertheless, this rating decision did not involve the 
incorrect application of the statutory or regulatory 
provisions extant at the time and was the product of a 
reasonable exercise of rating judgment given the relevant 
facts known at the time of this decision, and a review of the 
evidence before the RO at the time of this rating decision 
does not compel the conclusion that reasonable minds could 
only agree that entitlement to service connection for 
hypertension was warranted on the basis of such evidence.


CONCLUSION OF LAW

Clear and unmistakable error having not been committed in the 
January 6, 1975 rating decision addressing the issue, the 
criteria for an effective earlier than June 27, 1997, for the 
grant of service connection for hypertension, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5110(a) (West 
2002); 38 C.F.R. §§ 3.105(a), 3.303, 3.307, 3.309, 3.400 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.	Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a May 2003 letter, the RO advised the veteran of the VCAA 
and its effect on the claim adjudicated herein.  In addition, 
the veteran was advised, by virtue of a detailed June 2003 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate the claim adjudicated below.  
The Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the June 2003 
SOC issued by the RO clarified what evidence would be 
required to establish entitlement to the benefits sought.  
Further, the claims file reflects that the June 2003 SOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents need to be read in the context 
of prior, relatively contemporaneous communications from the 
RO.  See Mayfield v. Nicholson, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to the claim adjudicated in this decision 
has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to the  claim 
adjudicated in this decision, under the VCAA.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The U.S. Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.	Legal Criteria

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including hypertension, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In general, an award of service connection will be made 
effective from the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2004).  The date of 
entitlement to an award of service connection will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Previous rating actions are accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.105.  
Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel 
v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable 
error" in prior rating actions encompasses a situation in 
which the correct facts, as they were known at the time, were 
not before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id.

For the purposes of entering this decision, it is concluded 
that the issue of clear and unmistakable error has been 
"properly pleaded."  Fugo v. Brown, 6 Vet. App. 40 (1993) 
en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1993).

III. Factual Background

The service medical records do not reflect a diagnosis of 
hypertension.  When examined for separation in July 1973, the 
veteran's blood pressure was evidently recorded as 156/80, 
according to a November 2002 VA examination report.  (The 
systolic reading is not legible from the separation 
examination report, as the portion of this report containing 
the reading was torn.)  Following separation from service, a 
November 1974 VA examination resulted in a diagnosis of 
essential hypertension.  

In a July 1974 signed statement, the veteran expressly 
indicated that he wanted to file a claim for service 
connection for a broken hand.  Thereafter, he filed his 
original formal claim for service connection with VA in 
August 1974.  At that time, his claim was limited to service 
connection for a broken hand, and this claim was ultimately 
granted by the RO in a January 1975 rating decision.  The 
January 1975 rating decision did not formally adjudicate the 
issue of entitlement to service connection for hypertension, 
and the only reference to hypertension on this rating 
decision was to list it as a non-service connected condition.  
The veteran was notified of this decision by letter dated in 
February 1975, and this letter informed the veteran that 
hypertension was not considered to have been incurred in or 
aggravated by service.  The veteran did not appeal the RO's 
action and it became final.

Subsequently, review of the claims file reflects the RO's 
receipt of the veteran's claim for service connection for 
hypertension, diabetes, a kidney condition and poor 
circulation on June 27, 1997.  Review of the evidence 
revealed no document dated or received prior thereto that may 
construed as a formal claim for service connection for 
hypertension.  Based upon a conclusion made by the November 
2002 VA examiner that hypertension could be presumed to have 
been incurred in service, service connection for hypertensive 
vascular disease, claimed as hypertension, was granted by the 
RO in a January 2003 rating decision.  The effective date for 
the grant of service connection was from June 27, 1997, the 
date of receipt of the veteran's claim for service connection 
for this disability.

IV. Analysis

The veteran essentially contends, in his written statements 
and testimony at the February 2005 hearing, a more 
appropriate effective date for the grant of service 
connection for hypertension should be in 1974.  He bases this 
assertion on the evidence of record at that time that he 
maintains clearly demonstrated hypertension within one year 
of separation from service, thereby warranting entitlement to 
service connection for hypertension on a "presumptive" 
basis, and that the RO's failure to do so involved CUE.  He 
also contends that he filed a claim for service connection 
for hypertension, perhaps with the Disabled American Veterans 
organization, prior to the January 1975 rating decision, but 
that his claim may have somehow been misplaced. 

A review of the pertinent evidence of record reflects that 
the January 1975 rating decision did not include an 
adjudication of the issue of entitlement to service 
connecting for hypertension, nor was this disability 
referenced by the veteran in his August 1974 formal claim for 
VA benefits.  Thus, the veteran's attack on this RO rating 
decision, on the basis of CUE, appears to be misplaced.  
However, even assuming, arguendo, for the sake of discussion, 
that the January 1975 rating decision may be appropriately 
challenged with regard to the issue of entitlement to service 
connection for hypertension, the Board finds that there was 
no CUE in this RO decision.  

The Board emphasizes that, contrary to the veteran's 
assertion, hypertension was not clinically shown within one 
year of the veteran's July 1973 separation from service but 
was, instead, first shown some 16 months after separation 
from service at the time of the November 1974 VA examination.  
Significantly, the record at the time of the January 1975 
decision did not include an in-service diagnosis of 
hypertension or any competent medical evidence linking 
hypertension to service.  The first evidence suggesting such 
a link was not of record until receipt of the opinion 
contained in the reports from the November 2002 VA 
examination.  Such evidence that is not of record at the time 
of the rating decision attacked on the basis of CUE cannot be 
used as a basis for a claim of clear and unmistakable error.  
Russell, 3 Vet. App. at 310; Damrel, 6 Vet. App. at 242.  As 
such, it would have been entirely reasonable for the RO 
adjudicators to have concluded that the evidence before them 
in January 1975 did not warrant a grant of service connection 
for hypertension, as it was thus far from being 
"undebatable" that the record at that time of the July 1975 
decision demonstrated that hypertension was incurred in 
service.  Clearly, far from being "fatally flawed," the 
January 1975 rating decision at issue, if it is said to have 
even included an adjudication of the issue of entitlement to 
service connection for hypertension, was the product of sound 
rating judgment, given the weight of the medical evidence of 
record at the time of the decision in question.   

The Board has not found that the record reveals a final 
rating decision that involved CUE with respect to the issue 
of entitlement to service connection for hypertension, and it 
is not shown by any document of record, notwithstanding the 
veteran's contentions with respect to a "lost' or missing 
claim for service connection for hypertension filed in 1974, 
that a claim for service connection for hypertension was 
received or dated prior to June 27, 1997, thus, an earlier 
effective date cannot be granted for service connection for 
hypertension.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of June 27, 
1997, is the earliest effective date assignable for service 
connection for hypertension, as a matter of law.  The date of 
receipt of the veteran's original claim seeking service 
connection for this disorder was more than one year after his 
separation from service in July 1973.  Accordingly, the 
applicable regulation dictates that the effective date is the 
later of the date of receipt of the reopened claim, or the 
date entitlement arose.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for hypertension any earlier than that 
which has been currently assigned, i.e., June 27, 1997.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board is bound by these statutory and regulatory 
criteria, and a review of the other potentially applicable 
laws and regulations does not reveal a provision under which 
an earlier effective date can be assigned.  38 C.F.R.§ 
7104(c).     


ORDER

Entitlement to an effective date earlier than June 27, 1997, 
for a grant of service connection for hypertension, to 
include whether there was clear and unmistakable error in a 
January 6, 1975 rating decision, is denied.  


REMAND

While the Board regrets the additional delay in the 
adjudication of the issue of entitlement to service 
connection for the claimed lower extremity disability, this 
issue requires additional development based on testimony 
presented at his February 2005 hearing.  At this hearing, the 
veteran testified that he had recently been granted 
disability benefits by the Social Security Administration 
(SSA).  (See February 17, 2005, Hearing Transcript, page 8.)  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from the SSA.  See 
Tetro v. Gober, supra.  Accordingly, the veteran's SSA 
records should be obtained in connection with his service 
connection claim. See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992). 

Further, the veteran also testified that he was scheduled for 
an appointment in a VA podiatry clinic in April 2005, and the 
records from this treatment may also be relevant.  (Id. page 
3).  As such, the RO upon remand will be requested to obtain 
the records of this treatment, and any other relevant VA 
medical records not already obtained. 

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  
 
1.  The RO should request the reports 
from treatment rendered at the VA 
podiatry clinic in Phoenix, Arizona, for 
all treatment regarding the veteran dated 
in April 2005, and any other relevant 
records of VA treatment that have not 
been associated with the claims file.   

2.  The RO should contact the Social 
Security Administration and request 
copies of the administrative decision and 
all medical records considered in the 
veteran's claim for SSA disability 
benefits recently awarded (apparently in 
2005) (and any subsequent disability 
determination evaluations).  Only the 
evidence not already of record is to be 
associated with the claims file.  

3.  Following the completion of the 
development requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
chronic condition of the lower 
extremities manifested by poor 
circulation and/or lower extremity 
neuropathy to include a consideration as 
to whether there is any lower extremity 
disorder that should be considered part 
of the service-connected disability 
attributable to service connected 
diabetes or hypertension.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran in connection with this 
claim, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue that has been 
remanded.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


